In an action, inter alia, to recover damages for false imprisonment, plaintiff appeals from an order of the Supreme Court, Kings County, dated July 5, 1978, which denied his motion to dismiss the affirmative defenses of defendants Times Square Stores Corporation and Merit Protective Service, Inc., which are based upon section 218 of the General Business Law. Order reversed, with $50 costs and *850disbursements, and motion granted (see CPLR 3211, subd [b]). Plaintiff, while employed as clerk in a concession operated at the Times Square Store in Lawrence, New York, was approached by William Vega, an employee of Merit Protective Service, Inc. Mr. Vega, who was posing as a customer, purchased some items and paid plaintiff approximately $3 in cash. Thereafter, Mr. Vega detained plaintiff and accused him of stealing the cash. Plaintiff sued Times Square Stores, Merit Protective Service, Inc., and William Vega for damages allegedly arising out of these events. Defendant Vega did not appear in the action. Times Square Stores and Merit Protective Service interposed the defense provided in section 218 of the General Business Law, which permits a private individual to detain in a reasonable manner an individual whom he has probable cause to believe was committing, or attempting to commit, the larceny of merchandise on the premises of a retail mercantile establishment. Since the plaintiff was accused of stealing cash and not merchandise, section 218 does not apply. Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.